
	
		I
		111th CONGRESS
		1st Session
		H. R. 4085
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2009
			Mr. Thompson of
			 California (for himself, Mr.
			 Doggett, Mr. Camp,
			 Mr. Tiberi,
			 Mrs. Bono Mack,
			 Ms. Eshoo,
			 Mr. Honda,
			 Ms. Giffords,
			 Mr. McCaul,
			 Mr. Smith of Texas,
			 Mr. Meeks of New York,
			 Mr. Carter,
			 Ms. Linda T. Sánchez of California,
			 Mr. Schauer, and
			 Ms. Zoe Lofgren of California)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow an
		  investment credit for property used to fabricate solar energy property, and for
		  other purposes.
	
	
		1.Investment credit for
			 equipment used to fabricate solar energy property
			(a)In
			 generalSubparagraph (A) of section 48(a)(3) of the Internal
			 Revenue Code of 1986 (defining energy property) is amended by striking
			 or at the end of clause (vi), by adding or at the
			 end of clause (vii), and inserting after clause (vii) the following new
			 clause:
				
					(viii)equipment used to fabricate property
				described in clause (i) or paragraph (1) or (2) of section 25D(d), including
				solar cells and modules that convert sunlight to electricity, but only with
				respect to periods ending before January 1,
				2017.
					.
			(b)Credit
			 percentageClause (i) of section 48(a)(2)(A) of such Code is
			 amended by striking and at the end of subclause (III) and by
			 inserting after subclause (IV) the following new subclause:
				
					(V)energy property described in paragraph
				(3)(A)(viii),
				and
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to periods after the date of the enactment of this
			 Act, under rules similar to the rules of section 48(m) of the Internal Revenue
			 Code of 1986 (as in effect on the day before the date of the enactment of the
			 Revenue Reconciliation Act of 1990).
			2.
			 Solar energy property fabrication equipment treated as specified energy
			 property for energy property grants in lieu of credits
			(a)Additional
			 specified energy propertyParagraph (3) of section 1603(d) of the
			 American Recovery and Reinvestment Tax Act of 2009 (relating to grants of
			 specified energy property in lieu of tax credits) is amended by striking
			 described in clause (i) or (ii) and inserting described
			 in clause (i), (ii) or (viii).
			(b)Placed in
			 service limitationParagraph
			 (2) of section 1603(a) of the American Recovery and Reinvestment Tax Act of
			 2009 is amended by striking but only if the construction of such
			 property began during 2009 or 2010. and inserting the following:
				
					but only if—(A)the construction of such property began
				during 2009 or 2010, or
					(B)in the case of
				property described in section 48(a)(3)(A)(viii) of the Internal Revenue Code of
				1986, is acquired by the taxpayer pursuant to a written binding contract which
				was entered into during 2009 or
				2010.
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall take effect as if included in the enactment of section 1603
			 of the American Recovery and Reinvestment Tax Act of 2009.
			
